751 F.2d 310
James E. LOWE and Rose Lowe, Appellants,v.Coolidge CONLEE, Sheriff of St. Francis County, Arkansas, Appellee,andDwight Tosh, Sergeant of the Arkansas State Police, Appellee.
No. 83-2492.
United States Court of Appeals,Eighth Circuit.
Jan. 2, 1985.

Richard E. Steck, Steck & Schofield, Chicago, Ill., Charles P. Allen, West Helena, Ark., for appellants.
Fletcher Long, Jr., Forrest City, Ark., for appellee Conlee.
Steve Clark, Atty. Gen., J. Cullum, Little Rock, Ark., for appellee Tosh.
Before LAY, Chief Judge, and ROSS and FAGG, Circuit Judges.

ORDER

1
On September 11, 1984, this court filed an opinion in this case reversing the district court's grant of judgment notwithstanding the verdicts.  We also retained jurisdiction and remanded to the district court for a ruling on Tosh's and Conlee's new trial motions.  742 F.2d 1140.  The district court was instructed to certify its ruling on the new trial motions to this court and a party adversely affected by the district court's ruling was given fifteen days from the date of certification to file a supplemental brief with this court.


2
The district court has denied Tosh's and Conlee's motions for new trial.  It certified its ruling to this court on November 16, 1984, and Tosh and Conlee have not filed supplemental briefs with this court contesting the district court's ruling.  We affirm the district court's denial of Tosh's and Conlee's motions for new trial.